Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Aslanis on November 12, 2021.










The application has been amended as follows: 

16.	(Currently Amended)  An apparatus configurable for operation in a wireless device, the apparatus comprising: 
one or more processors; and 
a memory communicatively coupled to the one or more processors and storing instructions that, when executed by the one or more processors, causes the wireless device to perform operations that include: 
detecting a request to provision a higher layer operating system (OS) bundle for a first industry sector; 
selecting a wireless device security certificate associated with the first industry sector; 
sending a request to a network entity to provision the higher layer OS bundle, the request including an identifier for the first industry sector and a first signature generated based on the wireless device security certificate; 
receiving from the network entity the higher layer OS bundle including a second signature generated by the network entity using a server security certificate associated with the first industry sector; 
verifying the higher layer OS bundle using a certificate authority associated with the server security certificate; and 
upon successful verification, installing the higher layer OS bundle in the wireless device,
wherein:
the wireless device stores multiple security certificates  include the wireless device security certificate associated with the first industry sector and a second wireless device security certificate associated with a second industry sector different from the first industry sector. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433